T. M. Kavanagh, J.
During the course of plaintiff’s employment with defendant roofing company, he was injured when he fell from the roof of a building on August 17, 1956. As a result of that injury he was totally incapacitated from working. His employe^, chrough its insurance carrier, voluntarily paid workmen’s compensation at the proper weekly rale and for the proper duration under the Workmen’s Compensation Act in effect at that time* for *734one who was totally incapacitated from working hut not totally and permanently disabled, as such disability is defined in said act.
On July 24, 1961, it was necessary, because of the injury, to amputate plaintiff’s right leg.
On July 21, 1965, nine years subsequent to the date of the injury, plaintiff’s other leg was amputated. Amputation of the second leg did not arise out of or in the course of any employment of plaintiff covered by the workmen’s compensation law.
Plaintiff did not work after he was injured in 1956.
The above facts are not disputed.
For the reasons given and authorities cited in Whitt v. Ford Motor Company (1970), 383 Mich 726, the decision of the Workmen’s Compensation Appeal Board is reversed and total and permanent disability benefits denied.
No costs, a public question being involved.
T. E. Brennan, C. J., and Dethmers, Kelly, Black, and Adams, JJ., concurred with T. M. Kavanagh, J.
T. Gr. Kavanagh, J., did not sit in this case.

 CL 1948, § 411.1 et seq., as amended (Stat Ann 1960 Rev 8 17-.141 et seq.).